Landis, P. J.
And now, Nov. 10, 1924, the within petition is refused because the question suggested cannot be raised on a count of the vote, but only on a contest: Bertolet’s Election, 13 Pa. C. C. Reps. 353. If the facts are as stated, the votes should have been counted. The act of assembly says that the voter shall make “a cross-mark in the appropriate square.” It does not say that this cross-mark shall be made with a pen or pencil. The voter may use either a pen or pencil, and he may usé any pen or pencil he sees fit. If the election judge excluded votes because the cross-mark was made with a pen or a pencil not furnished in the election booth, he did what he had no right to do.
Prom George Ross Bshleman, Lancaster, Pa.